Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Michael Hanners appeals the district court’s order confirming the arbitration award entered in Appellees’ favor and denying his motions to dismiss and for a continuance. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Colonna v. Hanners, No. 8:10-cv-01899-AW, 2011 WL 2175248 (D. Md., filed June 1, entered June 2, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.